1    ELLIOT GALE (BAR # 263326)
     SAGARIA LAW, P.C.
2    3017 Douglas Boulevard, Suite 200
     Roseville CA 95661
3    408-279-2288 ph
     408-279-2299 fax
4

5    Attorney for Debtor(s)
6
                              UNITED STATES BANKRUPTCY COURT
7
                 NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
8

9
     In Re:                                          Case No.: 16-41788 CN
10
     ROBERT ORTIZ                                    Chapter 13
11
     YVETTE LANGFORD ORTIZ
12
                                                     DEBTOR’S RESPONSE TO TRUSTEE’S
                                                     MOTION TO DISMISS AND REQUEST
13                                                   FOR HEARING
                           Debtor(s).
14                                                   HEARING REQUESTED

15
                                                     Judge:       Novack
16

17
          In her moving papers, the standing Chapter 13 Trustee moves to
18   dismiss this case based on the Debtor’s alleged failure to amend
19   schedules I and J in accordance with the modified chapter 13 plan.
          The    Debtors     have   indicated    that     they    intend    to    retain      new
20
     counsel    and   have   not    provided   information        necessary      in   order   to
21
     prepare amended schedules I and J. The undersigned has not received a
22
     substitution     of   attorney    from    the    Debtors.    Debtors     are     otherwise
23   performing under the terms of their plan and are current on payments.

24        For the foregoing reasons Debtors request that the Trustee’s
     motion be denied or the matter set for hearing.
25

26                                                          SAGARIA LAW, P.C.
     Dated:       1/31/2019                    By:        /s/ Elliot Gale
27                                                          Elliot Gale
                                                            Attorneys for Debtor
28




        DEBTORS’ OPPOSITION TO TRUSTEE’S MOTION TO DISMISS AND REQUEST FOR HEARING -1-
